 December 20, 2019                                                                              Josef K. Mensah
                                                                                           212.915.5568 (direct)
                                                                                 Josef.Mensah@WilsonElser.com

VIA ECF

United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse                            12/23/2019
40 Foley Square, Courtroom 518
New York, NY 10007                                          The initial pre-trial conference is adjourned to January 31,
                                                            2020, at 10:00 a.m.
Attn: Hon. Vernon S. Broderick
      United States District Judge

 Re:          Charlton v. Dos Toros LLC et al
              Case No.               :     19-cv-05958 (VSB)
              File No.               :     16541.00224

Dear Judge Broderick:

We represent defendants Dos Toros LLC, Dos Toros Grand Central LLC, Dos Toros Holdings
LLC, 636 Lexington Tacos LLC, Aleta Maxwell, and Oliver Kremer in the referenced matter.

We write with plaintiff, and on the consent of defendant Hilary Street, to jointly request an
adjournment of the Initial Conference scheduled for January 30, 2020 as counsel for plaintiff and
the referenced defendants will be engaged in a previously scheduled private mediation on an
unrelated matter.

This is the first request for an adjournment of the Initial Conference requested by the referenced
defendants and plaintiff. The requested adjournment does not affect any other scheduled dates.
We thank the Court for its attention to this matter.


Respectfully submitted,

Wilson Elser Moskowitz Edelman & Dicker LLP

/s Josef K. Mensah

Josef K. Mensah




10404558v.1
